THEATTOECNEY                    GENERAL                    I
                             TEXAS




Honorable Jesse    James                      OpinionNo. c-337
State Treasurer
Capitol Station                               Re:   Whether certain funds
Austin, Texas                                       received by the Treasurer
                                                    may now be deposited to
                                                    the General Revenue Fund
                                                    or whether recent amend-
                                                    ments to the l&cheat
                                                    Laws require further
                                                    court action to escheat
Dear Mr. James :                                    these funds.
      You have requested   an opinion        of this   office   involving   the
following  question:
        Whether certain funds received by the Treasurer
     may now be deposited to the General Revenue Fund
     or whether recent amendments to the Escheat Laws
     require further court action to escheat these funds.
     Your letter   ,of October    7, 1964,     reads   as follows:
         “Dursuant to provisions  of Order of the Court In
     Causa No. 5461 109th Dlstrlct     Court of Winkler County,
     Texas styled .&ate of Texas vs J. A. Drane et al
     the State Treasurer received    $1~,790.00 on S&ember’
     28,  1959.  Also, pursuant to Order of the Court,
     Cause Ho. 4562, In the District    Court of Childress
     County, Texas covering probate matters of the g&ate
     of Frank Kloskey   the sum of $15;957.35 was recelved
     on January 28, 1460.
        “These sums have been held in suspense for the
     purpose of facilitating payment of any claima that
     might be made against the funds.  No claims have been
     made to date.
         “By official     opinion please advise whether these
     funds may now be deposited to the oeneral Revenue
     Fund or whether recent amendments to the l&cheat
     La;asr$quire     further court action to escheat these



                                 -1601-
                                                                          ..-_   _




Honorable   Jesse   James, page 2 (C-337)


       Judgments In the above styled cases under consideration      were
entered pursuant to then existing    substantive  and procedural
escheat statutes   of the State of Texas prior to enactment of
Article   3272a, Vernon’s Civil Statutes.    If, taken as a whole
and construed according to well-known rulea      a judgment is
unambiguous, no room is left for interpreta$ion.      Magnolia
Petroleum Co. v . Caawell   1 s.w.2a 597 (,comm.App 1928).       All
property and subject matter of these actions es&ated        to and
vested in the State of Texas In accordance with applicable
escheat statutes.
      Section   14 of Article    3272a, Vernon’s   Civil   Statutes,   pro-
vides :
         “The provisions  of this Article    3272a are In
     addition and supplementary to and shall not be
     construed to repeal, alter,     change, or amend any
     of the provisions   of Articles   3273 to 3289, Inclusive,
     Title 53, Revised Civil Statutes     of Texas, 1925,
     which provide for the escheat of estates of decedents.”
      Section 14 of Article 3272a specifically        provides that no
changes were effected     in Article  3273 through 3289, Vernon’s Civil
Statutes    which prescribe   administrative    procedures for substantive
escheat faws enacted prior to Article        3272a.   Deposit of monies
received in escheat proceedings under substantive          statutes enacted
prior   to Article 3272a is set forth in Article       3282 and as provided
by Article   3272a, remains unchanged.
     Article    3282 provides:
         “If the property recovered be personal property,
     a writ shall Issue to the sheriff  commanding Nm to
     seize such property and he shall dispose of the same
     by public auction in the manner QPOVided by law for
     the sale of personal property under execution    and pay
     the proceeds of such sale less the costs of the
     court, Into the State Treasury .I’
      Roney escheated under the judgments in question entered
during January of 1959 and January of 1960 should be deposited
“Into the State Treasury” by placing said property In the General
Revenue Fund In accordance with procedures existing   prior to
passage of Article 32720.   Further court action Is unnecessary to
deposit this cscheated money with the State of Texas.




                                 -1602-
Honorable      Jesse   James, page 3 (C-337)



              Funds eecheated pursuant to judgments entered under
          statutes   enacted prior to passage of Article  3272a
          Vernon's Civil Statutes,   may now be deposited to the
          General Revenue Fund, as no further court action is
          necessary.
                                  Very truly   youra,
                                  WA@3ONRR CARR
                                  Attorney General


                                  BY
                                       Qoraon Houser
                                       Assistant

QH:llll

APPROVED:
OPINION COMKITTEE
W. V. Geppert,         Chairman
W. 0. Shultz
John Reeves
John Fainter
APPROVEDFOR THE ATTORNEY
                       QENERAL
By: Roger Tyler




                                  -1603-